Citation Nr: 0727604	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for right knee gout, 
currently rated 10 percent disabling.

2.  Entitlement to an increased rating for left knee gout, 
currently rated 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma, to include allergies.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

8.  Entitlement to service connection for hearing loss.  

9.  Entitlement to service connection for post-traumatic 
stress disorder.

10.  Entitlement to service connection for skin moles.  

11.  Entitlement to service connection for a sleep disorder.

12.  Entitlement to service connection for gout in the feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1960 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the St. Louis, Missouri, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant was scheduled for a videoconference hearing 
before the Board in July 2007.  Prior to the hearing, he 
indicated that he preferred to present testimony at a Travel 
Board hearing at the RO before a Veterans Law Judge.  The 
case is thus remanded for the RO to schedule the veteran for 
a Travel Board hearing.

Accordingly the case is REMANDED for the following action: 

The veteran must be scheduled for a Travel 
Board hearing before a Veterans Law Judge, 
pursuant to his request.  The RO should notify 
the veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b).  After the hearing, the claims file 
should be returned to the Board in accordance 
with current appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

